DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered. 
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 08/29/2022.  Claim(s) 1, 4-6, 8-11, 14-16, and 18-20 are presently pending.  Claim(s) 1, 5, 8-9, 11, 15, and 18-19 is/are amended.  Claim(s) 2-3, 7, 12-13, and 17 is/have been cancelled.  

Response to Amendment
The rejection of claim(s) 10 and 20 under 35 U.S.C. 112(a) is/are withdrawn in light of the submitted amendment to the claims.
The rejection of claim(s) 8-9 and 18-19 under 35 U.S.C. 112(b) is/are withdrawn in light of the submitted amendment to the claims.
Response to Arguments
Regarding the rejection of claim(s) 1, 4-6, 8, 11, 14-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Jang (U.S. Pat. Pub. No. 2018/0283188 A1), the applicant(s) argues that this reference does not teach a locking sheet which is in an elongated form along an axial direction, as required by the amended claims.  
The Office respectfully considers this argument not persuasive.  Specifically, the limitation “an axial direction” is not assigned to a particular structure within the claims, and may thus be interpreted as a longitudinal direction of the locking sheet.  Under such an interpretation, it is visually apparent from Fig.2 and 6 of Jang that the locking sheet (400) has an elongated form in the longitudinal direction (the circumferential direction with respect to the rotor). 
The applicant also argues that Jang fails to teach that the plurality of fixing portions are arranged at intervals in the axial direction and spaced apart from each other in a circumferential direction of the disk, thereby the plurality of fixing portions fixing the locking sheet to a surface of the insertion groove, as required by the amended claims.
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  
Regarding the rejection of claim(s) 1, 6, 11, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Song (KR 2019-0041702), and of claims 8-9 and 18-19 under 35 USC 103 as being unpatentable over Song in view of Jang, the applicant(s) argues that these references, separately or combined, do not teach that the plurality of fixing portions are arranged at intervals in the axial direction and spaced apart from each other in a circumferential direction of the disk, thereby the plurality of fixing portions fixing the locking sheet to a surface of the insertion groove, as required by the amended claims.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  
Claim Interpretation
In the amended claims 1 and 11, the phrase “the plurality of fixing portions are … spaced apart from each other in a circumferential direction” in lines 12-14 is herein interpreted as meaning that some group of the fixing portions may be spaced apart from another group in the circumferential direction, but may be located at the same circumferential location with other fixing portions within the same group, such as is shown by the applicant in Fig. 8-10 and described in [0072-0073].  Here, in the applicant’s embodiments of Fig. 8-10, two axially aligned rows of fixing portions are spaced circumferentially apart from each other.  Thus, in light of the applicant’s use of the phrase within the specification, this phrase is interpreted as not necessarily requiring, for example, that every fixing portion of the plurality of fixing portions must be circumferentially spaced apart from every other fixing portion.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, each of these claims represents impermissible mixing of the distinct embodiments disclosed in the specification, with no suggestion for such alterations given within the specification.
Regarding claims 4-5 and 14-15, these claims appear to supported solely by an embodiment (Fig. 7) which does not satisfy the limitations of claim 1, specifically failing to meet the limitation that the  plurality of fixing portions are arranged at intervals in the axial direction and spaced apart from each other in a circumferential direction of the disk, thereby the plurality of fixing portions fixing the locking sheet to a surface of the insertion groove (see Fig. 7 and [0071] of the present specification).  Here, it is clear from Fig. 7 that this embodiment comprises only two fixing portions (240) spaced apart from each other circumferentially, but without a plurality of fixing portions arranged at intervals in the axial direction, as required by the amended claims.

Allowable Subject Matter
Claim(s) 1, 6, 8-11, 16, and 18-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art cited in this office action and any prior office actions represents the closest art to the claimed invention as found by the examiner.  Regarding the above cited claims, none of these references teach or suggest the claimed invention as a whole, and it would not have been obvious to one of ordinary skill in the art at the time of filing to combine teachings from these references to obtain the claimed invention.  In support of this finding, a comparison of the present claim limitations to the closest prior art is presented below.
Regarding claims 1 and 11, these amended claims now recite the limitation “the plurality of fixing portions are arranged at intervals in the axial direction and spaced apart from each other in a circumferential direction of the disk, thereby the plurality of fixing portions fixing the locking sheet to a surface of the insertion groove.”  While Jang teaches an arrangement which comprises fixing portions that are arranged at intervals in the axial direction of the disk (since the insertion slot in Jang extends along the circumferential direction), Jang fails to teach that the fixing portions are spaced apart from each other in a circumferential direction of the disk, as is required by this limitation.  Similarly, Song teaches a plurality of fixing portions which are spaced apart from each other in the circumferential direction, but are not arranged at intervals in the axial direction of the disk (see Final rejection of 06/14/2022).  Since these references represent the closest prior art to the claimed configuration, and since no other reference was found by the examiner which discloses or teaches this limitation, it is thus concluded that the claim language of claims 1 and 11 and all dependent claims is patentably distinct over prior art.
While no rejections over the prior art are presently presented for claims 4-5 and 14-15, any indication of allowability regarding these claims is reserved until the respective rejections under 35 U.S.C. 112(a) are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745